The opinion of the court was delivered by
Redfield, J.
How far a mere contract for property, not in esse, and not exclusively the result of labor and materials like manufactured articles made to order, and before delivery, will, as between the parties, vest any property, it is not necessary now to consider. Here was possession taken, and continued for many years. The jury have found the sale bona fide, upon sufficient consideration, and that delivery and change of posession accompanied and followed the sale, and that this change of possession was in good faith, and not merely colorable. We think, therefore, when the vendee retained the possession for nearly six years, the change of property is as complete as if the vendor had never owned it. It is true, the property being put into the hands of the former owner, and for the purpose of sale, may tend to raise more or less apprehension that the sale was not bo-na fide; but this a question of fact for the jufy. After a sale of personal chattels has become perfected by such a visible notorious, and continued change of possession, that the creditors of the vendor may be presumed to have notice of it, the vendee may lend, or let, or employ the vendor to sell, or perform any other service about the thing with the same safety he may a stranger. This is fully settled by the case of Farnsworth v. Shepard, 6 Vt. R. 521.
Judgment affirmed.